Citation Nr: 1600554	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for radiculopathy of right upper extremity, claimed as secondary to the degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1976, and from January 1991 to March 1991; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Missouri Air National Guard, including a period of ACDUTRA from June 3, 1996, to June 9, 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2012 and in October 2013 that, in pertinent part, denied service connection for degenerative disc disease of the cervical spine and for radiculopathy of right upper extremity.  The Veteran timely appealed.

In June 2015, the Veteran testified during a hearing before the undersigned at the RO. 


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that degenerative disc disease of the cervical spine manifested in active service or within one year after separation from active service; and, the current cervical spine disability is not etiologically related to the fall that occurred in National Guard service in June 1996.

2.  Radiculopathy of right upper extremity was not present during active service or within the first post-service year, and is not otherwise related to the fall that occurred in National Guard service during June 1996; nor is it due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2.  Radiculopathy of right upper extremity was not incurred in service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through March 2011 and December 2012 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Degenerative Disc Disease of the Cervical Spine

The Veteran contends that his degenerative disc disease of his cervical spine is part and parcel of, or is secondary to his service-connected T11 compression fracture.  He contends that he initially hit his head when he fell in National Guard service in June 1996; and now has neck pain with numbness to the right hand, thumb, and two fingers.

A line of duty determination in National Guard service during June 1996 reveals that the Veteran had awoken and, after urinating, became dizzy and passed out in the bathroom-first hitting his left eyebrow on a divider and lacerating it, and then falling to the floor and hitting his tail bone.  Subsequently, X-rays revealed a thoracic spine compression fracture at T11, as well as a linear fracture of the sacrum.  

National Guard records also reveal that the Veteran wore a back brace for six-to-eight weeks, and had a thirty pound lifting restriction.  A physical profile record, dated in August 1997, reflects that the Veteran was limited permanently to lifting no greater than 30 pounds due to spine fracture.   

The report of an October 1997 VA examination reflects that the Veteran had undergone physical therapy in January 1997, which was not beneficial and caused more pain.
 
The report of a July 2009 VA examination reflects no objective abnormalities of cervical sacrospinalis.  Detailed sensory examination for the upper extremities was normal, and there was no finding of cervical spine ankylosis.  

VA records show that the Veteran underwent a cervical epidural steroid injection in March 2011.  MRI scans at the time revealed cervicalgia with C5-C6 radiculopathy, and degenerative disc disease of the cervical spine.

In April 2011, the Veteran reported that he had been treated for severe neck pain and for numbness in his right hand, thumb, and fingers in 2007; and that the pain had resolved after therapy, analgesics, and chiropractic care.

During an April 2011 VA examination, the Veteran reported that his current physician believed that his cervical spine was possibly injured during the June 1996 injury when the Veteran initially fell forward.

During a September 2011 VA examination, the Veteran reported his medical history; and reported having neck pain going into the inner scapular area, and reported undergoing steroid epidural injections.  He also reported the initial T11 compression fracture injury in 1996, and indicated that he may have injured his cervical spine at the same time.  He denied any other possible or known cervical spine injury.

Following examination in September 2011, the diagnosis was degenerative changes of cervical spine including degenerative disc disease with chronic C6 radiculopathy.  Imaging had revealed osteophyte disc complex compromising the right lateral recess at C5-C6.  The examiner opined that the Veteran's cervical spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the fall that occurred during June 1996.  In support of the opinion, the examiner reasoned that the National Guard records had no notation of cervical spine (neck) complaints or injury, and showed no chronic cervical spine disability.  Nor did the Veteran complain of a chronic cervical spine disability when he first filed a VA disability claim in September 1997.  The examiner also indicated that MRI scans, dated in May 1997, show no abnormality in upper thoracic spine, which would most correlate with a possible cervical spine injury.

The September 2011 examiner also noted that records were silent for any cervical spine complaint or finding until July 2005, which then revealed complaints of upper back pain and radicular symptoms; and that osteophyte disc complex, shown on MRI scans as compromising the right lateral recess at C5-C6, was most likely degenerative in nature rather than traumatic.  Moreover, it was nearly a decade after the T11 compression fracture before any cervical spine complaints or findings were noted in treatment records.

VA records show that the Veteran underwent physical therapy for neck pain in September 2011, and include a diagnosis of cervical spondylosis.     

In October 2012, the Veteran's treating physician reviewed the Veteran's claims file, including his service treatment records; and diagnosed the Veteran with cervical spondylosis.  The treating physician opined that there was "a 50/50 chance" that the Veteran's current cervical disability was caused by military service.  In support of the opinion, the treating physician referenced a prestigious medical article that noted "a history of physical exertion or trauma preceded the onset of symptoms in only fifteen percent of cases."  
In January 2013, the Veteran stated that service connection is warranted because a line of duty determination in June 1996 indicates that the Veteran had, in fact, fallen forward onto the urinal fixture and hit his head and cut his eyebrow; and he then was no longer conscious, and fell into a sitting position.

The report of a June 2013 VA traumatic brain injury examination reflects that, while the Veteran had post-micturition syncope in 1996 and had laceration to left eyebrow area and had sutures placed, the medical evidence does not exist to support a remote diagnosis of traumatic brain injury.  The examiner did remark that the Veteran initially fell forward, hitting plumbing fixtures with head and landed sitting on buttocks; and that the force of this injury caused T11 compression fracture and sacral fracture, and the mechanism of injury was similar to that of a whiplash injury (soft tissue injury).

In August 2013, the Veteran's treating physician reviewed the Veteran's claims file, including his service treatment records; and diagnosed the Veteran with degenerative disc disease of the cervical spine.  The treating physician again opined that there was "a 50/50 chance" that the Veteran's current cervical disability was caused by military service.  In support of the opinion, the treating physician reasoned that "a history of trauma to the neck is known to be present in patients who have chronic neck pain symptoms; albeit rare, it certainly has been reported."

In June 2015, the Veteran testified that hitting his head and falling in June 1996 "messed everything up," and over time, his discs started slipping.  He testified that he did not really have a lot of pain until about 2002 or 2003 when he worked at a hospital, and that a colleague who was a physical therapist assisted him at the time; and that his neck pain first became excruciating while on vacation in 2005, when he could not lay down in bed and had to sleep in a recliner.  He then sought medical treatment from his primary care physician.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he was treated for head and spine injuries during National Guard service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported sustaining soft tissue injuries to his neck.  This is further corroborated by the June 2013 VA examination report and by the Veteran's treating physician in August 2013, noting a history of trauma to the neck.

The question remains, however, whether the current degenerative disc disease of the cervical spine is related to the fall or to the soft-tissue injury that occurred in National Guard service during June 1996.

The October 2012 and August 2013 opinions by the Veteran's treating physician attempt find in favor of a relationship between his current disability and National Guard service.  However, the Board finds both opinions are speculative in nature.  A "50/50 chance" is simply a possibility; and does not meet the probability standard of  "more likely than not," or the equipoise standard of "at least as likely as not."  Moreover, a medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the claim, but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The opinions here do not address the facts of this specific case and, thus, are not entitled to any probative weight.

By contrast, the September 2011 VA examiner reviewed the Veteran's full medical history and completed a comprehensive examination, and concluded against a relationship between the current disability and National Guard service.  This report is fully articulated and contains sound reasoning.  The Board finds the September 2011 examiner's opinion to be persuasive in finding that the Veteran's current degenerative disc disease of the cervical spine did not have its onset in National Guard service, and is not related to the fall that occurred in June 1996.  Notably, the first showing of degenerative disc disease was in 2011, more than a decade after the June 1996 injury.  Given the Veteran's testimony that he "didn't really have a lot of pain" in his neck until 2002 or 2003, which may have been from "laying wrong in bed or whatever" and which resolved with treatment, the Board finds the September 2011 examiner's opinion supported by the record and responsive to the question at hand.

The Board notes the Veteran's sincere belief that his current degenerative disc disease of the cervical spine is part and parcel of, or is secondary to his service-connected T11 compression fracture.  The findings of a "soft tissue injury" by the June 2013 examiner and acute neck pain in 2002 or 2003, are outweighed by the lack of support for the treating physician's opinions and by the negative opinion reached by the VA examiner during the September 2011 VA examination. 

As a final matter, there is no competent evidence of degenerative disc disease of the cervical spine within the first post-service year.  Therefore, presumptive service connection for a chronic disability (arthritis) is not warranted.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for degenerative disc disease of the cervical spine.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Radiculopathy of Right Upper Extremity

The Veteran contends that service connection for radiculopathy of right upper extremity is warranted on the basis that the disability is proximately due to or a result of his degenerative disc disease of the cervical spine.

The Board notes that service connection has not been established for degenerative disc disease of the cervical spine.  Hence, secondary service connection is not applicable in this regard.  

Moreover, the report of a September 2011 VA examination reflects that the Veteran's radiculopathy of right upper extremity is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected T11 compression fracture.  In support of the opinion, the examiner reasoned that there is no physiologic connection between a T11 dermatome nerve line and peripheral spinal radicular nerve paths.  Specifically, T11 spinal nerve route follows an area of the lower one-third of anterior to posterior trunk, in a vertical band or line pattern; and the nerve line does not innervate either the upper or lower extremities.  In addition, an upper extremity radiculopathy would follow a cervical spinal nerve route; and that the MRI scans showing degenerative changes of the cervical spine, including degenerative disc disease with chronic right C6 radiculopathy, is the cause of the Veteran's right upper extremity symptoms.

Nerve conduction studies and electromyograph also revealed evidence of a chronic right C6 radiculopathy with mild ongoing axonal loss in August 2011.  Studies were otherwise normal, with no evidence of other radiculopathy, neuropathy, or myopathy involving the right arm.

Service treatment records do not reflect any findings or complaints of radiculopathy of right upper extremity.

Here, the evidence of record weighs against a finding that radiculopathy of right upper extremity was present during active service or within the first post-service year.

Moreover, the Veteran had been invited specifically in December 2012 to submit evidence to substantiate a claim for secondary service connection, and he did not do so.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, there is no competent evidence that radiculopathy of right upper extremity is in any way related to active service or to a service-connected disability.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for radiculopathy of right upper extremity.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease of the cervical spine is denied.

Service connection for radiculopathy of right upper extremity, to include as secondary to degenerative disc disease of the cervical spine, is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


